
	

113 HR 4848 IH: Repeal and Rebuild Act of 2014
U.S. House of Representatives
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4848
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2014
			Mr. DeFazio introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the gas tax and rebuild our roads and bridges.
	
	
		1.Short titleThis Act may be cited as the Repeal and Rebuild Act of 2014.
		2.Repeal of excise tax on gasoline
			(a)In generalSection 4081(a)(2)(A)(i) of the Internal Revenue Code of 1986 is amended by striking 18.3 cents per gallon and inserting 0 cents per gallon.
			(b)Conforming amendments
				(1)Section 4081(d)(1) of the Internal Revenue Code of 1986 is amended by striking clauses (i) and and inserting clause.
				(2)Section 4041(a)(2)(B)(i) of the Internal Revenue Code of 1986 is amended by striking the rate of tax specified in section 4081(a)(2)(A)(i) which is in effect at the time of such sale
			 or use, and inserting 18.3 cents per gallon.
				(c)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2014.
			3.Repeal of excise tax on tires
			(a)In generalSubchapter A of chapter 32 of subtitle D of the Internal Revenue Code of 1986 is amended by
			 striking part II (relating to tires).
			(b)Conforming amendments
				(1)The table of parts for subchapter A of chapter 32 of subtitle D of the Internal Revenue Code of
			 1986 is amended by striking the item relating to part II.
				(2)Section 9503(b)(1) of the Internal Revenue Code of 1986 is amended by striking subparagraph (C) and
			 redesignating subparagraphs (D) and (E) as subparagraphs (C) and (D),
			 respectively.
				(3)Section 6412(a)(1) of the Internal Revenue Code of 1986 is amended—
					(A)in the text by striking 4071 or, and
					(B)in the heading by striking Tires and taxable and inserting Taxable.
					(4)Section 6416 of the Internal Revenue Code of 1986 is amended by striking subparagraph (C) of
			 subsection (b)(1).
				(5)Section 4218 of the Internal Revenue Code of 1986 is amended—
					(A)in subsection (a) by striking (other than a tire taxable under section 4071), and
					(B)by striking subsection (b) and redesignating subsection (c) as subsection (b).
					(6)Section 4221 of the Internal Revenue Code of 1986 is amended—
					(A)in subsection (a) by striking or 4071,, and
					(B)in subsection (e) by striking paragraph (2).
					(7)Section 4051 of the Internal Revenue Code of 1986 is amended by striking subsection (e).
				(c)Effective date
				(1)Except as provided by paragraph (2), the amendments made by this section shall apply to sales after
			 December 31, 2014.
				(2)The amendments made by paragraphs (3), (4), (5), and (6) of subsection (b) shall apply to taxes
			 imposed after December 31, 2014.
				(d)Special rule for floor stocks refunds relating to tires and taxable fuelsIn the case of an article subject to the tax imposed by section 4071 or 4081 before January 1,
			 2015, which has been sold, held, and not used and is intended for sale in
			 the manner specified by section 6412(a)(1) of the Internal Revenue Code of
			 1986, such section shall be applied by substituting—
				(1)January 1, 2015 for October 1, 2016,
				(2)July 1, 2015 for January 1, 2017, and
				(3)October 1, 2015 for March 31, 2017.
				4.Double indexation of diesel fuels tax
			(a)In generalParagraph (2) of section 4081(a) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(E)Index for highway construction cost inflation and fuel efficiency
						(i)In generalIn the case of any calendar year after 2014, the 24.3 cents rate in subparagraph (A)(iii) and the
			 19.7 cents rate in subparagraph (D), shall each be increased by an amount
			 equal to—
							(I)such dollar amount, multiplied by
							(II)the double indexation for the calendar year.Any increase determined under subparagraph (A) shall be rounded to the nearest tenth of a cent.(ii)Exception for fuel used in aviationThe adjustment under clause (i) shall not apply with respect to the rate of tax under subparagraph
			 (A)(iii) by reason of subparagraph (C).
						(iii)Double indexationFor purposes of clause (i), the double indexation for any calendar year is the sum of—
							(I)the highway construction cost adjustment, and
							(II)the CAFE fuel saved adjustment.
							(iv)Highway construction cost adjustmentFor purposes of clause (iii), the highway construction cost adjustment for any calendar year is the
			 percentage (if any) by which—
							(I)the National Highway Construction Cost Index for the preceding calendar year, exceeds
							(II)the National Highway Construction Cost Index for calendar year 2013.
							(v)National Highway Construction Cost Index for any calendar yearFor purposes of clause (iv), the National Highway Construction Cost Index for any calendar year is
			 the average of the National Highway Construction Cost Index as of the
			 close of the 12-month period ending on August 31 of such calendar year.
						(vi)National Highway Construction Cost IndexFor purposes of clause (iv), the term National Highway Construction Cost Index means the last National Highway Construction Cost Index published by the Department of
			 Transportation.
						(vii)CAFE fuel saved adjustmentFor purposes of clause (iii), the CAFE fuel saved adjustment for a calendar year is the percentage
			 (if any) by which annual motor fuel use is reduced by the estimated CAFE
			 fuel saved for that calendar year from the annual motor fuel use for the
			 prior calendar year.
						(viii)Estimated CAFE fuel savedThe term estimated CAFE fuel saved for a calendar year means the combined fuel saved estimates issued by the National Highway Traffic
			 Safety Administration and the Environmental Protection Agency for
			 passenger automobiles and light trucks and published in the Federal
			 Register on May 7, 2010, and October 15, 2012, as part of final rules to
			 implement corporate average fuel economy standards, and such successor
			 estimates included in successor rules.
						(ix)Annual motor fuel useThe term annual motor fuel use means the total number of gallons of gasoline used in a calendar year in highway use, as published
			 by the Federal Highway Administration as part of its annual motor fuel use
			 survey.
						(x)NoticeNot later than December 15, 2014, and annually thereafter, the Secretary shall publish the rates of
			 tax as adjusted under this subparagraph for the succeeding calendar year..
			(b)Retail fuel excise taxSubsection (a) of section 4041 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(4)Highway inflation adjustment
						(A)In generalIn the case of any calendar year after 2014, each dollar amount in paragraphs (1)(C)(iii)(I),
			 (2)(B)(ii), and (3)(A) of this subsection and in subsections (b)(2)(A)(i),
			 (b)(2)(C)(i), and (m)(1) shall be increased by an amount equal to—
							(i)such dollar amount, multiplied by
							(ii)the double indexation determined under section 4081(a)(2)(E) for the calendar year.
							(B)RoundingAny increase determined under subparagraph (A) shall be rounded to the nearest tenth of a cent..
			(c)Conforming amendmentSubparagraph (A) of section 4081(a)(2) of the Internal Revenue Code of 1986 is amended by striking The rate and inserting Except as provided in subparagraph (C), the rate.
			(d)Effective dateThe amendments made by this section shall apply to periods beginning after December 31, 2014.
			5.Increase in tax on petroleum; transfer to Highway Trust Fund
			(a)In generalParagraph (1) of section 4611(c) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and
			 inserting , and, and by inserting after subparagraph (B) the following new subparagraph:
				
					(C)the Highway Trust Fund financing rate..
			(b)Rates
				(1)In generalParagraph (2) of section 4611(c) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and
			 inserting , and, and by inserting after subparagraph (B) the following new subparagraph:
					
						(C)the Highway Trust Fund financing rate is $6.75 a barrel..
				(2)Adjustment for inflationSection 4611(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following:
					
						(3)Highway Trust Fund financing rate inflation adjustment
							(A)In generalIn the case of any calendar year after 2014, the dollar amount in paragraph (2)(C) shall be
			 increased by an amount equal to—
								(i)such dollar amount, multiplied by
								(ii)the double indexation determined under section 4081(a)(2)(E) for the calendar year.
								(B)RoundingAny increase determined under subparagraph (A) shall be rounded to the nearest tenth of a cent..
				(3)Credit for manufacturers taxSection 4611 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
					
						(g)Credit for manufacturers tax
							(1)In generalUnder regulations prescribed by the Secretary, there shall be allowed to the person liable for the
			 tax under subsection (d) a credit against so much of the tax imposed by
			 subsection (a) as relates to the Highway Trust Fund financing rate for
			 each gallon of fuel—
								(A)produced, removed (within the meaning of section 4083(c)), or sold (as the case may be) with
			 respect to the barrel of crude oil or petroleum on which tax is imposed
			 under subsection (a), and
								(B)on which tax is imposed under section 4081(a).
								(2)Not applicable to gasolineParagraph (1) shall not apply to gasoline (as defined in section 4083(a)(2)).
							(3)Amount of creditThe amount of the credit allowable under paragraph (1) with respect to a gallon of a type of fuel
			 produced from a barrel shall be the product of—
								(A)the Highway Trust Fund financing rate (as defined in section 4611(c)(2)) multiplied by 1/42,
								(B)the sum of—
									(i)1, plus
									(ii)the absolute value of the processing gain from the refinery yield (expressed as a decimal number)
			 for the second calendar year preceding the year in which payment under
			 paragraph (1) is made, as determined by the Energy Information
			 Administration of the Department of Energy, and
									(C)the refinery yield for a product (expressed as a decimal number) for the second calendar year
			 preceding the year in which payment under paragraph (1) is made, as
			 determined by the Energy Information Administration of the Department of
			 Energy..
				(4)Leaking underground storage tank trust fund taxSection 4611 of the Internal Revenue Code of 1986, as amended by paragraph (3), is amended by
			 adding at the end the following:
					
						(h)Leaking underground storage tank trust fund taxThe rate of tax specified in subsection (c)(1)(C) shall be increased by 0.1 cent per gallon
			 equivalent. For purposes of the preceding sentence, the per gallon
			 equivalent shall be determined in accordance with section 4611(g)(3) by
			 inserting 0.1 cent per gallon for the Highway Trust Fund financing rate in
			 subparagraph (A) thereof. The increase in tax under this subsection shall
			 in this title be added to and treated as part of the Leaking Underground
			 Storage Tank Trust Fund financing rate under section 4081(a)(2)(B)..
				(c)Credit for alcohol fuel, biodiesel, and alternative fuel mixturesSection 6426(a) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting , and, and by inserting after paragraph (2) the following:
				
					(3)against so much of the tax imposed by section 4611 as is attributable to subsection (c)(1)(C) an
			 amount equal to the sum of the credits described in subsections (b), (c),
			 and (e), determined on the same fraction of the amount of such tax as the
			 gallon of taxable fuel is of the whole barrel..
			(d)Conforming amendmentSection 34(a) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (2), by striking the period at the end of paragraph (3), and by inserting
			 after paragraph (3) the following new paragraph:
				
					(4)under section 4611(g)(3)..
			(e)Effective dateThe amendments made by this section shall take effect on January 1, 2015.
			6.Transportation bonds
			(a)IssuanceThe Secretary of the Treasury shall, pursuant to subchapter I of chapter 31 of title 31, United
			 States Code, issue bonds which meet the terms and conditions of subsection
			 (b), and the bond revenue (other than capitalized interest described in
			 subsection (b)(2)) shall be transferred to the Highway Trust Fund and
			 allocated between the Highway Account and the Mass Transit Account using
			 the same ratio as provided under section 9503(e)(2) of the Internal
			 Revenue Code of 1986.
			(b)Terms and conditionsThe terms and conditions of bonds referred to in this subsection are the following:
				(1)TermBonds issued under subsection (a) shall have a term of 10 years.
				(2)InterestInterest shall be paid from the Temporary Transportation Bond Repayment Account.
				(3)Capitalized interestThe Secretary of the Treasury may include capitalized interest in the principal amount of bonds
			 issued under subsection (a) to pay the interest that the issuer estimates
			 will become due and payable on the bonds prior to the receipt of
			 sufficient transfers under section 9503(g)(2) of the Internal Revenue Code
			 of 1986 to the Temporary Transportation Bond Repayment Account.
			 Capitalized interest shall be deposited into the Transportation Bond
			 Repayment Account and applied to interest on such bonds.
				(4)Amount outstandingThe total face amount of bonds issued under this section may not exceed the amount the Secretary of
			 the Treasury determines can be redeemed, taking into account this section
			 and section 9503(g) of the Internal Revenue Code of 1986.
				(c)Transfers of transportation bond proceedsSection 9503(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
				
					(7)Transfers of transportation bond proceedsThere are hereby appropriated to the Highway Trust Fund amounts equivalent to the proceeds received
			 in the Treasury before October 1, 2016, under section 6(a) of the Repeal and Rebuild Act of 2014..
			(d)Temporary Transportation Bond Repayment accountSection 9503 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(g)Establishment of Temporary Transportation Bond Repayment account
						(1)Creation of accountThere is established in the Highway Trust Fund a separate account to be known as the Temporary Transportation Bond Repayment Account consisting of such amounts as may be transferred or credited to the Temporary Transportation Bond
			 Repayment Account as provided in this section.
						(2)Transfers to Temporary Transportation Bond Repayment AccountThe Secretary of the Treasury shall transfer to the Temporary Transportation Bond Repayment Account
			 the excess of—
							(A)the portion of the amounts appropriated to the Highway Trust Fund under subsection (b) which are
			 attributable to the increase in taxes under—
								(i)section 4041 by reason of section 4041(a)(4),
								(ii)section 4081 by reason of section 4081(a)(2)(E), and
								(iii)section 4461 by reason of section 4611(c)(2)(C) and after the application of section 4461(g), over
								(B)the amount estimated by the Secretary which would have been collected under section
			 4081(a)(2)(A)(i) and part II of subchapter A of chapter 32 if such
			 provisions had not been repealed.
							(3)Expenditures from AccountAmounts in the Temporary Transportation Bond Repayment Account shall be available for redeeming
			 bonds issued under section 6 of the Repeal and Rebuild Act of 2014.
						(4)TerminationThe Temporary Transportation Bond Repayment Account shall close after all bonds issued under
			 section 6 of the Repeal and Rebuild Act of 2014 have been redeemed and all amounts in the account and all future revenue that would have
			 transferred to the account shall be transferred to the Highway Trust Fund
			 and allocated between the Highway Account and the Mass Transit Account in
			 the same ratio as provided under subsection (e)(2)..
			(e)Conforming amendmentSection 9503(e)(5)(B) of the Internal Revenue Code of 1986 is amended by inserting or the Temporary Transportation Bond Repayment Account before the period at the end.
			(f)Effective dateThe amendments made by this section shall apply to periods after December 31, 2014.
			
